982 F.2d 530
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Peter Allen STRIEBY, Plaintiff-Appellant,v.Gary W. DELAND, Director of Corrections;  Blen Freestone,Director and Administrator of the Utah State Prison MedicalDepartment;  Greg Schlackel, Prison Doctor;  Jon Middleton,Prison Doctor;  Rocky Lipsman, Prison Doctor, Defendants-Appellees.
No. 92-4136.
United States Court of Appeals, Tenth Circuit.
Dec. 17, 1992.

Before LOGAN, JOHN P. MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(e);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the dismissal of a pro se civil rights complaint for failure to state a claim.   We have reviewed the appellant's brief and the record and conclude the judgment of the district court should be AFFIRMED for the reasons stated in its Memorandum Decision and Order of July 2, 1992.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3